Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 16, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked as an associate medical records specialist for a hospital in New York City. In July or August 2003, claimant’s husband and family relocated to North Carolina after her husband’s company moved there. Claimant stayed in New York City until July 2004 at which time she resigned from her position and moved to North Carolina. After leaving her job, claimant applied for unemployment insurance benefits in New York. The Unemployment Insurance Appeal Board disqualified her from receiving benefits on the ground that she voluntarily left her employment without good cause. This appeal ensued.
We affirm. “A brief delay in resigning from one’s employment in order to join a relocating spouse might not disqualify a claimant from receiving benefits, provided that the resignation was intended at the time the spouse relocated . . . and . . . the *944length of the delay ‘was reasonable under the circumstances’” (Matter of Edkin [Commissioner of Labor], 263 AD2d 758, 759 [1999], quoting Matter of Stuber [M. Shanken Communications—Commissioner of Labor], 253 AD2d 972, 972 [1998] [citation omitted]). In the instant case, claimant waited an entire year to join her husband and family in North Carolina. She stayed behind to increase her years of service and avoid a reduction of her pension benefits. Under these circumstances, we find that the Board could properly conclude that the lengthy delay was unreasonable and claimant did not have good cause for leaving her employment (see Matter of Glendinning [Commissioner of Labor], 260 AD2d 828, 828-829 [1999]; Matter of Leon-Ghadamabadi [Commissioner of Labor], 258 AD2d 797, 797-798 [1999]).
Cardona, EJ., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.